DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This non-final rejection is issued in response to applicant’s preliminarily amended claim set received 01/24/2020.  Currently, claims 1-10 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by US 2007/0073215 to Wieslander et al.
Regarding claim 1, Wieslander discloses an attaching/detaching device (20) comprising:
a fixing portion (41 & 43) configured to fix a first tube connector (recess 14, including thread 16 of first end portion 7 of conduit 6);
a holding portion (42 & 44) configured to hold a second tube connector (connection projection 13 of end 12 of conduit 11);
a moving portion (36) configured to move the holding portion ([0058] A further movement of the handle 36 will result in a moving of the second receiving member 42 from the initial position along a secondary direction y to a connection position, see FIG. 11), which holds the second tube connector (12), in a direction of approaching the first tube connector to connect the second tube connector to the first tube connector ([0059] The second receiving member 42 is thus movable away from the first receiving member 41 and back towards the first receiving member 41), and move the second tube connector after the connection in a direction of separating from the first tube connector to release the connection of the second tube connector and the first tube connector (0059] The second receiving member 42 is thus movable away from the first receiving member 41 and back towards the first receiving member 41).
Regarding claim 2, Wieslander discloses the attaching/detaching device according to claim 1 (see rejection above).  The limitation of “wherein the holding portion rotates the second tube connector while being moved by the moving portion” is interpreted as product-by-process, and is therefore not limited to the steps performed, but only by the structure implied by the steps.  The examiner notes the holding portion (42 & 44) rotates via gear 51: “that instead of moving the first receiving member 41 along the secondary direction y, the second receiving member 42 may be moved in this direction.  The rotation can be performed in the second receiving member 42 instead of the first receiving member 41.” ( See [0074], with reference to para. [0065] which describes 41 moving along the y.  Furthermore, 35 would move 42 in a x direction [0066], and 36 performs rotation of the gear members ([0067] which would be 51 in the alternative embodiment.)  The examiner notes nothing would prevent a user from operating 35 and 36 at the same time, which would produce the movement of the moving portion at the same time as rotation by the holding portion.  Therefore, the device is capable of use as claimed and meets the structural requirements of a holding portion and moving portion, as previously detailed in the rejection of claim 1.
Regarding claim 3, Wieslander discloses the attaching/detaching device according to claim 1, further comprising a first closing member (41a, 41b) configured to close a first tube including the first tube connector. ([0055] First end portion and second end cap are closed within the respective cavity as well as the container 21.)
Regarding claim 4, Wieslander discloses the attaching/detaching device according to claim 1, further comprising a second closing member (42a, 42b) configured to close a second tube including the second tube connector. ([0056] Second end portion and second end cap are claimed in the cavity between the two parts. They are considered closed within the cavity as well as the container 21.)
Regarding claim 6, Wieslander discloses the attaching/detaching device according to claim 1, further comprising a removing member (50, 51) configured to remove a cap (17, 18) mounted to at least one of the first tube connector and the second tube connector. [0063] Rotation of gear members 50, 51 removes end caps 17 and 18.)
Regarding claim 8, Wieslander discloses the attaching/detaching device according to claim 6, wherein the removing member is configured to rotate the cap. ([0063] By this rotation the threads of the end caps 17 and 18 will disengage the threads 16, 15 of the first end portion 7 and the second end portion 12, respectively.)
Regarding claim 10, Wieslander discloses a multi-dose injection apparatus (100) comprising an attaching/detaching device (20) comprising:
a fixing portion (41 & 43) configured to fix a first tube connector (recess 14, including thread 16 of first end portion 7 of conduit 6);
a holding portion (42 & 44) configured to hold a second tube connector (connection projection 13 of end 12 of conduit 11);
a moving portion (36) configured to move the holding portion ([0058] A further movement of the handle 36 will result in a moving of the second receiving member 42 from the initial position along a secondary direction y to a connection position, see FIG. 11), which holds the second tube connector (12), in a direction of approaching the first tube connector to connect the second tube connector to the first tube connector ([0059] The second receiving member 42 is thus movable away from the first receiving member 41 and back towards the first receiving member 41), and move the second tube connector after the connection in a direction of separating from the first tube connector to release the connection of the second tube connector and the first tube connector (0059] The second receiving member 42 is thus movable away from the first receiving member 41 and back towards the first receiving member 41);
wherein the multi-dose injection apparatus is capable of performing multi-dose injection of a chemical liquid. (The examiner notes that as currently defined by the claims, the medical system 100 is capable of performing a multiple-dose injection of a chemical liquid.  See [0042] A system for providing a medical or biological fluid or liquid to be transferred to a patient to means for storing the liquid, for instance under specific conditions. The liquid may comprise infusion liquid, blood, dialysis liquid, or any liquid medicament.  The second subsystem may comprise means for transportation to a patient.  Nothing prevents the system from providing multiple doses during a first connection, nor prevents the system from cycling through connection/infusion/disconnection and connection/infusion again).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieslander in view of US 2009/0012448 to Childers et al.
Regarding claim 5, Wieslander discloses the attaching/detaching device according to claim 1, substantially as claimed as disclosed above.  Wieslander does not disclose the device further comprising a sensor configured to detect air inside a first tube including the first tube connector or a second tube including the second tube connector, or a sensor configured to detect a flow of a chemical liquid inside the first tube or the second tube.  Wieslander’s device is disclosed in the form of a peritoneal dialysis system.
Childers discloses a fluid dispensing machine, such as a peritoneal dialysis or hemodialysis machine, including an autoconnect device for connecting liquids or fluids to the machine. (abstract)    Childers discloses in paragraph [0103], with respect to the autoconnect system: “It is also desirable to include a flow sensor 158.  For example, a non-contacting optical flow sensor may be used to detect flow of dialysis fluid within the tubing, based on minute changes in reflection or refraction of the fluid within the tubing. A single pressure sensor of a two-port delta-p pressure sensor may be used along the tubing to detect flow by the change in pressure, or pressure drop, between the ports. Actual rotating, contact-type flow sensors may also be used. Finally, it may also be prudent to add a fluid sensor 159 for measuring specific properties of the solution, such as pH or conductivity. The fluid sensor is preferably placed directly in the flow stream for accurate measurement of the appropriate property.”  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to place a fluid sensor within the tubing to measure different properties of the fluid, in order to ensure the fluid is in optimal condition for delivery to a patient.
Regarding claim 7, Wieslander discloses the attaching/detaching device according to claim 6, substantially as claimed as disclosed above, but does not disclose wherein the removing member is configured to strike the cap.  Childers autoconnect device pierces a sealing membrane tubing; the cassettes have tubing ports with integral spikes for piercing the membrane.  The examiner interprets piercing as a strike.  The membrane, which serves as a secondary cap on Childers device, ensures the sterility of the tubing until use, and the piercing provides a sterile and secure connection [0040].  Before the effective filing date of applicant’s invention, it would have been obvious to one or ordinary skill in the art to have the removing member as capable of striking the cap in order to provide a cap that maintains the sterility of the tube until use, and further to provide a sterile and secure connection which may provide a more secure connection over the threaded connection of Wieslander, 
Regarding claim 9, Wieslander discloses the attaching/detaching device according to claim 1, substantially as claimed as disclosed above, but does not disclose the device further comprising a cartridge configured to accommodate a plurality of second tube connectors.
Childers discloses a peritoneal dialysis system including a central area (25, interpreted as a cartridge) with discrete channels for accommodating tubing from multiple containers for connection with the autoconnect machine (5) [0044], which allows for multiple containers of dialysate fluid, medications, nutritional fluids, saline, etc. to be delivered as needed [0040].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a cartridge configured to accommodate a plurality of second tube connectors in order to ease the burden on the at-home patient, so that hooking up and maintaining sterility of the connections is easily maintained in a home environment by a patient [0038], and to allow for multiple fluids to be delivered, as needed based upon the particular needs of the patient [0040].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783